MEMORANDUM**
Kamaludeen Adeboye Giwa appeals pro se the district court’s default judgment against him in a civil forfeiture proceeding and the district court’s orders striking both Giwa’s answer to the forfeiture complaint and his motion for clarification. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review the court’s decision for abuse of discretion, see United States v. 1982 Yukon Delta Houseboat, 774 F.2d 1432, 1435-36 (9th Cir.1985), and we affirm.
The district court did not abuse its discretion in finding that Giwa’s answer was untimely. Rule C(6) of the Supplemental Rules for Certain Admiralty and Maritime Claims requires a claimant to file a verified claim within ten days of service of process and to file an answer within twenty days, yet Giwa waited more than ten months before filing his answer. The district court, therefore, did not err in entering a default judgment against Giwa. See 1982 Yukon Houseboat, 774 F.2d at 1435-36.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.